PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/213,055
Filing Date: 18 Jul 2016
Appellant(s): Karp et al.



__________________
Patrea L. Pabst
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2 September 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 29 May 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claims 167, 172, 174-179, 181, 198, 201, 202, 205-207, and 209-211 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  
The Written Description Guidelines for examination of patent applications indicate “the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus.”  Federal register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 column 3, and MPEP 2164.  Section 112(a) provides that "[t]he specification shall contain a written description of the invention." 35 U.S.C. § 112.  The written description requirement examines "whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the Ariad, 598 F.3d at 1351.  To demonstrate possession, the inventor must provide enough description in the specification to demonstrate that he actually invented what has been claimed-a "mere wish or plan for obtaining the claimed invention" is not enough.  Centrocor Ortho Biotech., Inc. v.. Abbott Labs., 636 F.3d 1341, 1348 (Fed. Cir. 2011).  "[T]he test requires an objective inquiry into the four corners of the specification from the perspective of a person of ordinary skill in the art. Based on that inquiry, the specification must describe an invention understandable to that skilled artisan and show that the inventor actually invented the invention claimed."  Ariad, 598 F.3d at 1351, see also Agilent Techs., Inc. v. Affymetrix, Inc., 567 F.3d 1366, 1383 (Fed. Cir. 2009) ("[T]he purpose of the written description requirement is to prevent an applicant from later asserting that he invented that which he did not ... ").
Appellants claims encompass literally any “drug headgroup” belonging to the chemotherapeutic, antibiotic, analgesic, anti-pyretic, and anti-inflammatory classes of drugs, bound on any of phenol rings, terminal hydroxyl groups, saccharide groups, and primary hydroxyl groups via an ester linkage to any fatty acid or dicarboxylic acid.  Dependent Claim 175 attempts to rein in this scope by putatively limiting the drug headgroup to any of acetaminophen, salicin, and indomethacin, but unfortunately continues on to specify that “prodrugs and derivatives thereof” equally fall within the scope of the “narrower” embodiment of the invention.  It has been held that “a generic claim may define boundaries of a vast genus of chemical compounds, and the question may still remain whether the specification...demonstrates that the Appellant has invented species sufficient to support a claim to a genus” with such breadth.  Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2D 1161, 1171 (Fed. Cir. 2010).  An adequate written description requires a precise definition, such as by describing Id., quoting Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997).
Here, Appellants disclosure as originally filed makes mention of only four particular compounds which are to serve as the “drug headgroup” of the compounds of the instant claims, specifically each of acetaminophen, salicin, indomethacin, and ethambutol, see, e.g., [0053-54; 0066-68; 0092-95; 0109-112] bound via ester linkages to any of a C1-21 alkyl group or C3-24 dicarboxylic acid.  Id.  More particularly, Appellants disclosure appears to describe only three actual compounds falling within the scope of the invention; “Apn-11-CH3,” “Apn-7-COOH,” and “Apn-13-COOH,” representing a single NSAID anti-inflammatory/analgesic/anti-pyretic, with absolutely nothing to guide the skilled artisan to obtaining alternative analgesic agents such as opioid agonists, COX-II inhibitors, and the like, nor is there any notion, aside from a laundry-listing of possible alternatives that might be produced, that any chemotherapeutic or any of the many classes of antibiotic agents potentially falling within the genus claimed were envisioned at the time of the instant applications’ filing.  [0123-24].  No reasonably particular guidance is provided by the disclosure as originally filed to permit the skilled artisan reviewing said disclosure to determine which additional drug agents may suitably be modified in the manner described pertaining to the acetaminophen, indomethacin, ethambutol, and salicin Appellants describe as providing the “gelator” molecules described.  See Nike, Inc. v. Adidas AG, (explaining that the written description requirement "serves the same function as 'blaze marks on the trees' to help 'find one's way through the woods."'  812 F.3d 1326, 1347 (Fed. Cir. 2016) (quoting In re Ruschig, 379 F.2d 990, 995 (CCPA 1967)).  In the absence of such guidance, the See Fujikawa v. Wattanasin, 93 F.3d 1559, 1571 (Fed. Cir. 1996) ("In the absence of such blazemarks, simply describing a large genus of compounds is not sufficient to satisfy the written description requirement as to particular species or subgenuses.").  It is critical to remember that “patents are not awarded for academic theories, no matter how groundbreaking or necessary to the later patentable inventions of others.  ‘[A] patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.’”  Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2D 1161, 1173-74 (Fed. Cir. 2010), quoting University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 930 (Fed. Cir. 2004).  
In addition, Appellants offer no guidance as to how any of the acetaminophen, indomethacin, ethambutol, and salicin described may be modified to provide either a “prodrug or derivative thereof” and still remain within the scope of the invention claimed, rendering even the attempt at narrowing the otherwise unbridles scope of the “drug headgroup” set forth by independent Claim 167 noncompliant with the written description requirement.  Where particular compounds have not been specifically named or “otherwise exemplified,” one is left to select from mere possibilities encompassed by the broad disclosure, with no guide indicating or directing that this particular selection should be made rather than any of the many others which could also be made.  In re Ruschig, 154 USPQ 118, 122 (CCPA 1967).  As elaborated by the court:
Specific claims to single compounds require reasonably specific supporting disclosure and while we agree with the appellants, as the board did, that naming is not essential, something more than the disclosure of a class of 1000, or 100, or even 48, compounds is required. Surely, given time, a chemist could name (especially with the aid of a computer) all of the half million compounds within the scope of the broadest claim, which claim is supported by the broad disclosure. This does not constitute support for each compound individually when separately claimed. (Id.)

Claims 167, 172, 174-177, 181, 198, 201, 202, 205-207, and 209-211 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Higuchi (Takeru Higuchi, Pradeep Niphadkar, and Takeo Kawaguchi, Specificity of Esterases and Effect of Structure of Prodrug Esters of Acylated Acetaminophen on Hydrolytic Reactivity in Pharmacokinetics (L.Z. Benet, et al, eds., 1984), as evidenced by Estroff (Lara A. Estroff and Andrew D. Hamilton, Water Gelation by Small Organic Molecules, 104 Chem. Rev. 1201 (2004)).
Appellants claims encompass “precipitated highly organized self-assembled nanostructures” within a hydrogel composition formed when amphiphilic prodrug “gelator” molecules which covalently bind a drug headgroup belonging to the chemotherapeutic, antibiotic, analgesic, anti-pyretic, and anti-inflammatory classes of drugs, bound on any of phenol rings, terminal hydroxyl groups, saccharide groups, and primary hydroxyl groups via an ester linkage to any fatty acid or dicarboxylic acid tailgroup are incorporated in aqueous solution.  The Appellee continues to point out that the formation of the various structures when these combinations of “gelator” molecules and aqueous media are used in various contexts are described by the Appellants as necessarily resulting from the combination of the claimed amphiphilic prodrug “gelator” molecules with a solvent, and in the particular case of a hydrogel the solvent being water.  (Specification, paragraphs [0003-04], [0030-31]).  Appellants are again reminded that art which addresses the combination of the claimed “gelator” compound and water will therefore necessarily address this limitation, Appellants quantification of the behavior of this compound in an aqueous medium amounting to little more than their recognition or quantification of an additional advantage or latent property to be observed by following the teachings of the prior art.  Appellants are reminded that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Furthermore, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  Spada.  Appellants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product (Emphasis added).  Thus, when the claimed composition appears to be the same as that as disclosed, in the prior art, and in the absence of evidence to the contrary, the burden is on the Appellant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977), Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).  See In re Wiseman, 596 F.2d 1019, 1022, 201 USPQ 658 (CCPA 1979) (the mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in the prior art).  The Appellee notes that Appellants describe a particular embodiment of the gelator as combining acetaminophen, which the art at the time indicates is hydrophilic, connected via an ester linkage to a seven carbon dicarboxylic acid (Specification paragraph [00124]), while also stating that “all Apn based amphiphiles were observed to be good thermoreversible gelators,” (id.), arrangements which remain encompassed by Appellants Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990).  An inventor of a structure (machine or article of manufacture) is entitled to benefit from all of its uses, even those not described, Roberts v. Ryer, 91 U.S. 150, 157 (1875), and conversely, patentability of the structure cannot turn on the use or function of the structure, In re Michlin, 256 F.2d 317, 320 (CCPA 1958).  Particularly, a recitation of an intended use will not limit the scope of the claim because it merely defines a context in which the invention may operate.  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  The Appellee considers the language of Claim 178 referring to "an agent encapsulated in the hydrogel composition" as referring to the inclusion of a second agent in addition to the amphiphilic prodrug molecule, which is embedded in the hydrogel self-assembled from the combination of water and the amphiphilic prodrug molecule.  Claims 205-207 and 209 recite either product-by-process language which fails to effectively limit the composition of Claim 167 from which it depends, recites a concentration range of the compound serving as the “gelator,” or recites various means by which the composition may suitably be used none of which serve as effective limitations of the composition claims from which they depend.  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (indicating that “the patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."), see also In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951) (recitations of intended uses are generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003) (Particularly, a recitation of an intended use will not limit the scope of the claim because it merely defines a context in which the invention may operate).  Newly added Claims 210 and 211 specify the identity of the particular tailgroup to be attached via an ester linkage to the drug headgroup.
Higuchi describes aqueous solutions containing as hydrolysable ester prodrugs of acetaminophen each of the hexanoic and pimelic acid esters of acetaminophen.  Pg. 70, Table I, compound E-2; Pg. 77, Table VI, “pimelate.”  Higuchi therefore describes an aqueous solution of the precise acetaminophen ester prodrug Appellants describe as “Apn-7-COOH,” representing the attachment of each of the fatty acids recited to the acetaminophen headgroup via a phenol ring, an arrangement which Appellants describe as giving rise to each of the properties recited by the instant claims and which the aqueous solutions thereof must necessarily possess.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (indicating that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Appellant discloses and/or claims are necessarily present.).
To be sure, Higuchi does not describe such solutions in the concentrations as set forth by instant Claim 206.  However, it must be remembered that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Because each of the hexanoic and pimelic acid esters of acetaminophen are described as prodrugs suitable for releasing acetaminophen upon hydrolysis See Specification Pg. 33, “Table 1.”  Estroff also indicates that a wide variety of chemical moieties can serve as each of the hydrophilic and hydrophobic portions.  Estroff, Pg. 1206.  Going further, Estroff reveals that at the time of the instant application, insertion of additional interacting groups such as esters or amides in the flexible tail provided for additional hydrogen bonding possibilities tending to contribute to resulting hydrogel structure.  Id. at 1207.  On the basis of the art available at the time of the instant application, then, the skilled artisan would recognize that the hexanoic and pimelic acid esters of acetaminophen described by Higuchi possess each of the structural characteristics required to hydrogelate when included in aqueous solutions in concentrations of between 0.1-10%.

Claims 167, 172, 174-179, 181, 198, 201, 202, and 205-211 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Higuchi as evidenced by Estroff as applied to Claims 167, 172, 174-177, 181, 198, 201, 202, and 205-211 above, and further in view of Pritchard (U.S. PGPub. 2005/0220822).

Pritchard describes hydrogel drug delivery compositions comprising gel precursor components and therapeutic agents, and in some cases two drug delivery components incorporated within the gel, including, among others, paracetamol.  [0134-37].
It would have been prima facie obvious to have used the acetaminophen prodrugs of Higuchi as one of the drug delivery components of the two-drug delivery composition hydrogel compositions of Pritchard because paracetamol, synonymous with the instantly claimed acetaminophen, is specifically recited as one of the “second drug delivery devices” Pritchard describes as being incorporated within the gel drug delivery devices therein described.

Claims 167, 172, 174-177, 181, 198, 201, 202, 205-207, and 210 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horrobin (U.S. 5,603,959).
Horrobin describes fatty acid derivatives of NSAIDs including the acetaminophen of the instant claims.  (Col.1, ll.42-43).  Horrobin indicates that esterifying the NSAID with unsaturated essential fatty acids, especially gamma linolenic acid, which the skilled artisan would recognize as an 18 carbon unsaturated fatty acid within the scope of Claim 210, have anti-inflammatory activities different from that of the NSAIDS.  (Col.2, ll.18-26).  The ester linkages are usually esters formed by reacting the fatty acyl group with a hydroxyl group of the NSAID.  (Col.3, ll.16-19).  Horrobin indicates that the esters are oils or waxes to be prepared and provided as, for example, emulsions for enteral or parenteral applications.  (Col.3, ll.34-61).  Horrobin describes 
It must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected acetaminophen as the NSAID and gamma linolenic acid to form the ester derivative falling within the scope of the fatty acid/acetaminophen esters claimed, and combined this oily fatty acid derivative in concentrations of between, for example 0.01-5% by weight with water from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”

Claims 167, 172, 174-177, 181, 198, 201, 202, 205-207, 209 and 210 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horrobin as applied to Claims 167, 172, 174-179, 181, 198, 201, 202, 205-207, and 210 above, and further in view of Pritchard (U.S. PGPub. 2005/0220822).
Horrobin, discussed in greater detail above, describes aqueous compositions containing esters with acetaminophen as the NSAID and gamma linolenic acid, but does not describe such compositions comprising additional drugs encapsulated in hydrogels as set forth by instant Claims 178 and 179.
Pritchard describes hydrogel drug delivery compositions comprising gel precursor components and therapeutic agents, and in some cases two drug delivery components incorporated within the gel, including, among others, paracetamol.  [0134-37].
It would have been prima facie obvious to have used the acetaminophen prodrugs of Horrobin as one of the drug delivery components of the two-drug delivery composition hydrogel compositions of Pritchard because paracetamol, synonymous with the instantly claimed acetaminophen, is specifically recited as one of the “second drug delivery devices” Pritchard describes as being incorporated within the gel drug delivery devices therein described.

(2) Response to Argument
Written Description
Appellants assert that the specification provides sufficient information such that one of ordinary skill in the art can visualize and recognize structures encompassed by the claims, and provide sufficient identifying characteristics in the specification for a person to visualize or recognize gelator compounds falling within the scope of the claim.  Specifically, Appellants Abbvie Deutschland, either describing a representative number of species or the disclosure of structural features common to the members of the genus so that one can visualize or recognize members of the genus serves to establish possession of the genus claimed.  Abbvie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F3d 1285 (Fed. Cir. 2014)  Appellants reliance on the holding of Abbvie is, in the context of the functionally defined genus of gelators encompassed by the instant claims, misplaced, and Appellants disclosure fails to satisfy either prong of the written description analysis rearticulated therein.  
Appellants scant disclosure of but three species of hydrogelator compounds having a hydrophilic drug headgroup and hydrophobic fatty acid or dicarboxylic acid tailgroup, all of which incidentally possess the identical acetaminophen headgroup, cannot possibly serve to demonstrate that Appellants were in possession of the entirety of the genus claimed.  Even taking into consideration the alternative analgesic, anti-pyretic, and anti-inflammatory agents salacin and indomethacin, and the antibiotic ethambutol headgroups Appellants speculate may give rise to the “drug-derived gelator molecules” falling within the genus claimed, Appellants disclosure fails to contemplate a single chemotherapeutic agent, let alone describe sufficient species or structural characteristics common to each of these functionally defined classes of therapeutic agents to permit a skilled artisan to ascertain that the genus being claimed was actually in Appellants possession.  The generic breadth of “chemotherapeutic drugs, antibiotic drugs, analgesic, anti-pyretic, and anti-inflammatory drugs,” even when the structural requirement that they possess certain chemical moieties (“phenol rings, terminal hydroxyl groups, saccharide groups, and primary hydroxyl groups,”) is taken into consideration, grotesquely outstrips the scant disclosure Appellants provide.  See Id. at 1299-1300 (indicating “[o]ne factor in considering the question is how large a genus is involved and what species of the genus are Abbvie cautioned against; namely drawing a fence around a plot of land while describing only a corner of it.  Id. at 1300.  Appellants genus claims are more properly considered a research plan, or a hunting license, leaving to others the responsibility of exploring the unexplored contours which remain.  Id., see also Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2D 1161, 1173-74 (Fed. Cir. 2010), quoting University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 930 (Fed. Cir. 2004) (“[A] patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.”).
Id. at 1299 (quoting Capon v. Eshar, 418 F.3d 1349, 1359 (Fed. Cir 2005).  Here, Appellants own disclosure serves to undermine their assertion of possession, as fully one third of the exemplified embodiments falling within the scope of  the claims fail to form a hydrogel.  See Spec. Pg. 34 “Table 1” (indicating that the compound APN-11-CH3 is insoluble in water, failing to form a hydrogel).  This establishes clearly that even the minimal structural requirements Appellants recite fail to properly guide a skilled artisan to identify compounds beyond the explicit two dicarboxylates exemplified to identify compounds which would function in the manner claimed.  See Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F.3d 1336 [94 USPQ2d 1161, 1172] (Fed Cir 2010) (citing Capon v. Schhar, 418 F.3d 1349, 1357-58 (Fed. Cir. 2005) (indicating that “the level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology”).  Appellants appear to continue shooting themselves in the foot in this regard, should their arguments concerning the obviousness rejections are taken at face value, when they point to the teachings of Palma to assert that properties Appellee concludes are necessarily present in the acetaminophen prodrug esters of Higuchi when dissolved in concentrations as set forth by Estroff are not as predictable as Appellee supposes.  (Appeal Br. 24 “the mere presence of an amphiphilic compound in a cited reference does not lead to a conclusion that that compound’s presence in a composition necessarily results in a gel formed of precipitated nanostructures as claimed.”).
See Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1567 (Fed. Cir. 1997) (indicating that a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention).
Appellants arguments concerning the capacity to assemble disparate teachings scattered throughout the disclosure to eventually arrive at the invention presently claimed are likewise unpersuasive, as it is well-established that such picking and choosing fails to satisfy the written description requirement of 35 USC 112(a).  Novozymes A/S v. DuPont Nutrition Biosciences APS, 107 USPQ2d 1457, 1466 [723 F.3d 1336] (Fed. Cir. 2013) citing In re Ruschig, 379 F.2d at 995 (indicating that merely identifying a variety of disconnected recitations matching limitations recited by a claim dispersed throughout a disclosure, with neither an integrated whole rather than the collection of independent limitations, nor any “blaze marks” that would lead an ordinarily skilled investigator toward such a combination among a slew of competing possibilities, fails to satisfy the written description requirement of 35 U.S.C. 112).  Given the breadth and diversity of chemical structures potentially encompassed by the allegedly narrow scope of the instantly 
The massive breadth of compounds potentially falling within the structural metes and bounds established by Appellants functionally defined genus, combined with the absence of a representative number of species falling within that genus, the absence of even a mention of representative members of the various classes of compounds to be condensed with either fatty acids or dicarboxylic acid moieties to provide the ostensibly claimed gelators, and the established, even admitted, unpredictability in the art all weigh in favor of Appellee’s position that Appellants claims are not supported by the disclosure as originally filed in the manner required by 35 U.S.C. 112(a).  For at least these reasons, Appellants disclosure as originally filed fails to properly support the breadth of the functionally defined genus which has been claimed, and on this basis the rejection of the instant claims as lacking properly written description as required by 35 U.S.C. 112(a) should be affirmed.

Obviousness
Appellants arguments concerning the alleged inappropriate hindsight reconstruction of the prior art represented by Higuchi and Estroff continue to misapprehend the objective metes and bounds of the compositions claimed, the metes and bounds of information conveyed by the disclosures of Higuchi and Estroff, and the rationale Appellee has repeatedly advanced in 
Appellants arguments concerning hindsight reconstruction are unpersuasive.  To be sure, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper."  In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).  Appellants are again reminded the compositions encompassed by the instant claims contain nothing more than a “drug derived gelator molecule” formed by the ester linkage of a drug headgroup to a fatty acid or dicarboxylic acid tailgroup and water.  This is exemplified by the acetaminophen pimelate compound Appellants specification describes as “Apn-7-COOH,” which in dependent claims is combined with particularly defined concentrations of the “gelator” in water.  Here the only information required to render that combination obvious is found in the teachings of Higuchi, which describes the exact acetaminophen pimelate compound Appellants specification describes as “Apn-7-COOH” as a prodrug ester of acetaminophen, and Estroff, which establishes that amphiphilic molecules which possess hydrophobic groups to promote aggregation and hydrophilic groups to provide solubility are expected to provide gelation properties when See Specification Pg. 33, “Table 1.”  Estroff also indicates that a wide variety of chemical moieties can serve as each of the hydrophilic and hydrophobic portions, and that at the time of the instant application, insertion of additional interacting groups such as esters or amides in the flexible tail provided for additional hydrogen bonding possibilities tending to contribute to resulting hydrogel structure.  On the basis of nothing more than the art available at the time of the instant application, then, the skilled artisan would recognize that the hexanoic and pimelic acid esters of acetaminophen described by Higuchi possess each of the structural characteristics required to hydrogelate when included in aqueous solutions in concentrations of between 0.1-10%, a fact that Appellants specification appears to confirm.  “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.”  In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967), see also In re Skoner, 517 F.2d 947, 950 (CCPA 1975).
Appellants discussion of various pieces of information disclosed by Higuchi upon which Appellee does not rely is both irrelevant and inconsequential to the question of obviousness.  Appellants are reminded that all elements of each prior art reference need not read on the claimed invention; rather, the proper test for obviousness is what the combined teachings would have suggested to a person of ordinary skill in the art.  In re Kotzab, 217 F.3d 1365, 1370 (Fed. Cir. 2000).  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981) (The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into 
Appellants continue to misapprehend Appellee’s position concerning the properties Appellants claimed compositions are to possess.  It is absolutely well-established that a chemical composition and its properties are inseparable; therefore, if the prior art teaches the identical chemical structure, the properties Appellant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (indicating that products of identical chemical composition cannot have mutually exclusive properties).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  "When the PTO shows a sound basis for believing that the products of the Appellant and the prior art are the same, the Appellant has the burden of showing that they are not."  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Again, the record at present is quite clear.  Higuchi discloses the EXACT compound Appellants describe as “Apn-7-COOH” (Higuchi Pg. 77, Table VI, “pimelate”) as a hydrolysable prodrug ester of acetaminophen where the acetaminophen is gradually released over time as the ester linkage joining the drug headgroup to the fatty acid tail is hydrolyzed.  Appellants own specification makes clear that the properties Appellants observe are intrinsic to the compound being solubilized in water, see Specification [00124] (“Apn-7-COOH forms excellent gels in water and other aqueous buffer solutions even in presence of salt.”), an arrangement which Higuchi explicitly discloses.  Combined with the explicit disclosure of the precise combination of the pimelate ester of acetaminophen Appellants designate “Apn-7-COOH” and water, the teachings of Estroff serve to establish that the person of ordinary skill in the art at the time of the instant application would reasonably expect that, when modified only to the extent to which a particular concentration of the acetaminophen pimelate ester is dissolved in water, the structural features of the acetaminophen pimelate ester explicitly described by Higuchi would be expected to form a hydrogel as recited by the instant claims.  Appellants attempted reliance on the teachings of Palma are unpersuasive, as appellants are reminded that obviousness does not require absolute predictability.  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), see also In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980) (Affidavits or declarations attacking the operability of a patent cited as a reference must rebut the presumption of operability by a preponderance of the evidence), and In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969) (it is presumed that a process if used by one skilled in the art will produce the prima facie case.
Appellants arguments concerning the teachings of Horrobin and the absence of a clear recitation in the art that the acetaminophen/gamma linolenic acid esters suggested thereby echo the arguments Appellants advance over the properties similar acetaminophen fatty acid esters described by Higuchi possess and are unpersuasive for the same reasons set forth above.  Appellants are reminded that “the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.”  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Here, appellants claimed combination of acetaminophen connected via an ester linkage to an appropriate fatty acid is not only suggested by the prior art as represented by Horrobin, but so too is formulating such a compound in aqueous compositions in concentrations overlapping those which appellants own disclosure indicates gives rise to the properties exhaustively recited in the instant claims.  The exact chemical components which the instant claims indicate are required to provide the properties Appellants recite and describe as necessarily flowing therefrom, see Specification, paragraphs [0003-04], [0030-31], are described by Horrobin, placing the burden on Appellants to establish otherwise.  Appellants repeated reliance on the Palma reference, describing the behavior of compounds unrelated to the See Rinehart, supra.
Appellants arguments attempt to distract the Board from the facts of the case now before them.  Appellants claimed compositions are the result of dissolving defined concentrations of certain compounds formed by condensing, via an ester linkage, a drug compound exemplified by appellants as acetaminophen, with any of a variety of fatty acids or dicarboxylic acids.  The exact acetaminophen/dicarboxylic ester Appellants exemplify and test, “Apn-7-COOH,” is disclosed by Higuchi as the pimelate ester of acetaminophen.  Higuchi indicates that this compound is an acetaminophen prodrug where the acetaminophen is released over time by hydrolysis of the ester linkage.  Estroff establishes that compounds which combine hydrophilic and hydrophobic portions, joined via ester linkages, when dissolved in aqueous solutions in concentrations overlapping those which Appellant’s own specification establish are required to provide a hydrogel per the instant claims, are expected to form hydrogels.  The precise arrangement of composition components required by the claims, in the concentrations the claims require, are described by the art.  Appellants have offered no evidence of any secondary indicia of nonobviousness to rebut this prima facie case, and as a result Appellee’s finding of obviousness should be maintained.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SEAN M BASQUILL/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        
Conferees:  
/BRIAN-YONG S KWON/Supervisory Patent Examiner, Art Unit 1613                                                                                                                                                                                                        
                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.